Citation Nr: 1425782	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-38 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left breast surgery.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a skin disability of the right ear lobe.

4.  Entitlement to service connection for a skin disability of the left ear lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

In May 2011, the Board remanded the claims for further development of the evidence.

The Board notes that the claims for service connection for skin disability of the right and left ear lobes were previously characterized as keloids of the ears.  However, the issue has been recharacterized to more accurately reflect the Veteran's claims and assertions.  

The issue of  entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a one-inch scar on the left breast is etiologically related to active service. 



2.  The competent and probative evidence of record demonstrates that the Veteran does not have a currently diagnosed skin disability of the right ear lobe.

3.  Resolving the benefit of the doubt in favor of the Veteran, induration of the left ear lobe is shown to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left breast surgery are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a skin disability of the right ear lobe are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
  
3.  A skin disability, diagnosed as induration of the left ear lobe, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this decision, the Board grants entitlement to service connection for residuals of left breast surgery and for skin disability of the left ear lobe, which constitutes complete grant of the claims. Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these claims.

With respect to the claim for service connection for a skin disability of the right ear lobe, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in January 2007.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable rating decision in November 2007.

The duty to assist the appellant also has been satisfied in this case.  The available service treatment records, private treatment records, VA treatment records and hearing testimony are in the claims file.  In September 2008, the RO issued a formal finding of unavailability regarding some service treatment records which outlined the efforts taken to locate the records.  The Veteran has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in May 2011 for the Veteran to receive VA examination and opinion.  The Veteran underwent the requested VA examination and opinion with an adequate rationale was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

LAW AND ANAYLSIS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

As noted above, the claims file includes limited service treatment records and copies of some service treatment records that the Veteran submitted.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the Veteran's claims has been undertaken with this heightened obligation in mind.

Residuals of Left Breast Surgery

The Veteran asserts that she has a scar and residual pain as a result of an excision of a nodule from her left breast during her period of active service.   She reported that the surgery was performed at Lansthul Hospital in Germany, but attempts to retrieve these records by the RO were not successful.  However, the Board finds that the Veteran is competent to report that she has a scar and residual pain on the left breast and the finds that she is credible with respect to her history of having a nodule removed from her left breast during active service.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002).  Moreover, the evidence of record also supports the Veteran's claim of having surgery during service because the private treatment records dated in 1999 show that the Veteran reported that he had a nodule excised from her left breast in 1982 (during active service).   

On VA examination in June 2011, the Veteran provided a history of left breast surgery in 1982.  The examiner found a scar on the left breast.  No other residuals from the left breast biopsy were identified.  The scar was described as linear, about one inch in length, flat, thin, and nontender.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's one-inch scar on her left breast was incurred during active service.  As noted above, the Board finds the Veteran's reports of undergoing left breast surgery during active service as credible.  The lay statements, in addition to the June 2011 VA examination findings, satisfy the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2013), as they indicate that the scar on the left breast is causally related to service.  Accordingly, service connection for residuals of left breast surgery is warranted.  

Skin Disability Right and Left Ear Lobes

The Veteran contends that she developed keloids in both ear lobes as a result of ear piercings that she obtained during active service.  Specifically, she reported that she first pierced her ears at the age of 12, prior to service.  Then in 1981 (during active service) she had a second piercing and developed keloids as a result of these piercings.  She stated that received steroid injections during service to help shrink the keloids.

The service treatment records do not reveal any complaints related to the ear.  However, the Board finds that the Veteran is competent to attest to the pain and keloids in her earlobes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, in a July 2012 statement, P.K. stated that she served with the Veteran and recalled that the Veteran underwent steroid injections for keloids on both ears.  

On VA examination in June 2011, the examiner noted that the Veteran was wearing pierced earrings in the lowest area of each lobe.  There were two other closed holes on each ear lobe from other piercings.  The Veteran did not recall the third piercing until the examiner called attention to the findings on her lobes.  The Veteran felt that the two holes must have been made at the second piercing because she did not have a third attempt.  The other holes were closed.  Physical examination revealed that the left lobe had a small soft nipple of soft tissue and was thicker than the right lobe.  The right lobe was 0.6 cm thick while the left was 0.8 cm thick.  On the right lobe, the nipple was soft and not indurated or nodular.    

The diagnosis was ear piercing with thickening or internal induration of the left ear lobe but no keloids present.  The examiner noted that the Veteran did not have keloid formation but rather soft tissue induration upon healing from ear piercing.  The examiner opined that the induration is at least as likely as not caused by or a result of the ear piercings.  However, the examiner felt it was difficult to determine which piercing caused this effect because all the holes from the ear piercings were close together.      

Even conceding that the Veteran received steroid shots in her right ear lobe for keloids during active service, the June 2011 VA examination report shows no residual skin disability of the right ear lobe.  Thus, there is no evidence showing that the Veteran has a current skin disability of the right ear lobe and service connection must be denied on this basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

On the other hand, the evidence establishes that the current induration of the left ear lobe is due to ear piercings.  Although the evidence also indicates that one piercing was obtained prior to service and that the subsequent piercings were obtained during active service, the VA examiner could not distinguish which piercings caused in the induration of the left ear lobe.  Therefore, the Board concludes that the evidence of record is at least in relative equipoise as to whether the induration of the left ear lobe is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant her claim for service connection for a skin disability of the left ear lobe.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of left breast surgery is granted.

Service connection for a skin disability of the right ear lobe is denied.

Service connection for a skin disability of the left ear lobe is granted.


REMAND

The Veteran's claim for service connection for a left knee disorder warrants further development.  

The Veteran has a current diagnosis of osteoarthritis of the left knee.  As noted above, the service treatment records are incomplete.  The Veteran has testified that she injured her left knee during active service.  Specifically, she stated that she fell into a hole and was given an Ace wrap.  She explained that the knee continued to hurt off and on.  When the pain became worse, she sought medical treatment in the 2000s.  

In a September 2010 statement, the Veteran's private physician, Dr. E.S., stated that based on the Veteran's history, physical examination and x-ray findings, it was his opinion that the osteoarthritis in her left knee is service connected.  Notably, Dr. E.S. reported that the Veteran was has been seen since November 2006 and that an x-ray report revealed osteoarthritis of medial compartment but was read as normal.  The November 2006 x-ray report referenced by Dr. E.S. is of record.
   
In May 2011, the Board remanded the Veteran's claim for service connection for a  left knee disorder for a VA examination with nexus opinion.    The Veteran was provided with a VA examination in June 2011 and an addendum report was provided by the same examiner in July 2011.

The examiner opined that the left knee arthritis is less likely as not caused by or a result of the Veteran's military service.  The examiner explained that the 2006 x-ray of the left knee did not show any bone pathology and that the osteoarthritis developed from 2006 to 2010.  The examiner also noted that the service treatment records were negative for any left knee complaints, to include the separation examination.   

The Board finds that the VA examiner's opinion is inadequate for rating purposes, and that a remand is necessary for a further addendum.  In this respect, the Board notes that the VA examiner did not acknowledge or discuss the statement by Dr. E.S. who reported that the November 2006 x-ray report revealed osteoarthritis of the medial compartment but was read as normal.  Moreover, the examiner did not discuss the Veteran's lay statements with regard to in-service injury of the knee and also relied on the absence of left knee complaints in service in providing the negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that if an examiner relied solely on the absence of evidence in the service medical records to provide a negative opinion and did not consider lay evidence of in-service symptomatology, his opinion is inadequate).  Thus, a remand for further addendum to the June 2011 VA examination report is warranted.  Stegall v. West, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

1.  The claims files should be forwarded to the VA examiner who examined the Veteran in June 2011 and provided an addendum opinion in July 2011.  (If the examiner is not available, the claims file should be referred to another qualified examiner for the requested opinions.)  After review of the entire record, including a copy of this Remand, the examiner should provide an opinion as to whether it is at least as likely as not that the left knee disorder is causally or etiologically related to the Veteran's active service.
 
In rendering this medical opinion, the examiner is asked to comment on the Veteran's competent lay statements noted above in which she reported that she injured her left knee in service and has experienced intermittent pain since that time and the September 2010 statement from Dr. E.S. in which he reports that the November 2006 x-ray report actually showed osteoarthritis of the Veteran's left knee. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


